Citation Nr: 0401089	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), prior to May 7, 2001, to 
include the earlier assignment of a 100 percent rating.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1970 to May 1972 
and from October 1990 to August 1991, with additional duty in 
the Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  

The veteran filed a claim for service connection for PTSD in 
May 1998.  By rating action of March 1999, service connection 
for PTSD was granted and a 30 percent evaluation was 
assigned, effective from May 1998.  The veteran appealed this 
decision.  This issue was Remanded by the Board in February 
2001.  By rating action of December 2001, the evaluation of 
the service connected PTSD was increased to 100 percent, 
effective September 4, 2001.  By rating action of August 
2002, a temporary evaluation of 100 percent for the veteran's 
PTSD was assigned effective May 7, 2001 because of 
hospitalization over 21 days, and the evaluation of 100 
percent for PTSD was assigned from July 1, 2001.  The veteran 
has contended that he is requesting an earlier effective date 
for the assignment of the 100 percent evaluation, and such 
issue has been adjudicated by the RO; however, the Board 
considers this as a continued appeal of the 30 percent rating 
assigned for PTSD, as a veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issue is as set forth on 
the title page.

As the disability rating assigned is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

Additionally, the issue of entitlement to an increased rating 
for a right wrist disability, evaluated at 10 percent, had 
been part of the current appeal, and was included as an issue 
in the February 2001 Board remand; however, in writing in 
January 2002, the veteran withdrew his appeal as to this 
issue; therefore this issue is no longer on appeal. 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  Prior to May 7, 2001, the veteran's PTSD is manifested by 
such occupational and social impairment contributing to 
reduced reliability and productivity due to memory 
impairment, anxiety, isolation, irritability, rapid speech, 
disturbances of mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  Prior to May 7, 2001, the manifestations of service 
connected PTSD do not result in symptoms such as suicidal 
ideation; obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but no more, for PTSD, prior to May 7, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duty to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied as to the claim at issue.  In this regard there has 
been notice as to evidence and information needed to 
substantiate the claim, treatment records have been obtained, 
VA examinations have been provided, and there has been rating 
decisions, a statement of the case, and supplemental 
statements of the case sent to the veteran.  The discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain.  A letter 
addressing the VCAA requirements was sent to the veteran in 
May 2001.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  Further, it appears that all 
pertinent evidence has been obtained.  Therefore, there is no 
evidence that there are additional records that should or 
could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

Prior to May 7, 2001, the veteran is service connected for 
PTSD, with an evaluation of 30 percent assigned, under 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The regulations pertaining 
to rating psychiatric disabilities were revised effective 
November 7, 1996.  As the veteran's claim was filed in May 
1998, this claim will be reviewed under the "new" 
regulations. 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2003) and are set forth 
in pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                                    
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The evidence in this case includes VA treatment records and 
examinations that show that in February 1998, the veteran was 
seen with complaints of nightmares and trying to keep his 
family intact.  In March 1998, the veteran reported 
forgetfulness, which was progressive.  He had a stressful job 
and was being seen for PTSD symptoms.

On a report in May 1998, the veteran was reported to have 
recurrent and intrusive distressing recollections and dreams.  
He had avoidance and detachment and markedly diminished 
interest in significant activities.  He had sleep 
disturbance, anger, and irritability.  He was unable to 
tolerate stressful situations.  He had hypervigilance and 
exaggerated startle reaction.  His diagnosis was PTSD, 
chronic, with considerable to severe industrial impairment.  
He was able to work, but only under special conditions.  The 
GAF was 49.

On a VA examination in June 1998, the veteran reported 
working currently as a mechanic repairing heavy equipment.  
On examination, the veteran was alert and oriented, 
cooperative, with a depressed mood and anxious affect.  His 
speech was somewhat rapid at times.  There was some 
psychomotor agitation.  His thought processes were goal 
directed.  His thought content was devoid of any current 
auditory or visual hallucinations.  There was some mild 
paranoia.  There was no current suicidal ideation, but some 
homicidal ideation but no active plan.  His memory was intact 
for immediate, recent, and remote events.  The veteran was 
unable to concentrate well enough to spell table backwards 
but he could interpret a proverb.  The veteran had partial 
insight into his current disability.  The diagnostic 
impression was PTSD and the GAF was 55.  It was commented 
that the veteran's social adaptability and interactions with 
others was moderately impaired.  His flexibility, 
reliability, and efficiency in an industrial setting was 
somewhat less than moderately impaired.  His level of 
disability was in the definite to considerable range.

On a report in June 1998, the veteran was reported to have 
recurrent and intrusive distressing recollections and dreams, 
avoidance, detachment, sleep disturbance, markedly diminished 
interest in significant activities, irritability and anger, 
exaggerated startle reaction, hypervigilance, and difficulty 
concentrating and with memory.  He had frequent anxiety 
periods.  The provider's judgment was that the veteran was 
considerably disabled due to chronic PTSD and it was unclear 
how much longer the veteran would be able to keep his job, 
since he was often forced to be in trigger situations.  A 
separate treatment record from June 1998 shows that the 
veteran was alert, coherent, pleasing, and cooperative.  He 
had good eye contact, mild anxiety, appropriate affect, and 
no suicidal or homicidal ideation.  The GAF was 50.

In August 1998, the assessment was PTSD with considerable to 
severe industrial impairment and the GAF was 49.

In September 1998, the veteran was alert, had some anxiety, 
was coherent, had a sad affect when discussing issues he was 
dealing with, he denied suicidal and homicidal ideation, and 
was cooperative and focused.  The assessment was PTSD with 
symptoms of depression and anxiety.  The GAF was 45.

In November 1998, the veteran was seen with sleep 
disturbance, nightmares, intrusive thoughts, irritability, 
and being angry at work.  The assessment was PTSD, chronic, 
with considerable industrial impairment.  The GAF was 49.

In February 1999, the veteran was anxious, was cooperative 
and reliable, had a full range of affect, denied suicidal and 
homicidal ideation, denied auditory and visual 
hallucinations, and his speech was coherent and logical.  He 
was alert and oriented and his short term and long term 
memory were intact as were his attention and concentration.  
The GAF was 50.

In January 2000, the veteran was anxious, cooperative, and 
reliable, he had a full range of affect and his mood was 
euthymic.  He denied suicidal and homicidal ideation.  His 
speech was coherent and logical, and he had normal rate and 
tone.  He denied auditory and visual hallucinations.  He was 
alert, oriented, and his short term and long term memory were 
intact as was his attention and concentration.  His judgment 
was intact.  The diagnosis was PTSD, and the GAF was 55.

In a report in May 2000, the veteran's provider noted that 
the veteran was considerably to severely disabled due to his 
service connected PTSD.  His symptoms had worsened to include 
less ability to get along with others at work, having to 
constantly be around military combat equipment which 
triggered intrusive thoughts, severe anxiety, and sleep 
disturbance and nightmares. He had anger and irritability 
towards family and others when provoked and he was easy to 
provoke.  He had avoidance and wanting to get away from 
people in general.  His GAF was 49.  

On a VA examination in June 2000, it was noted that the 
claims file was not available for review.  The veteran 
reported that he was employed as a military mechanic.  He 
reported that in order to continue to receive his retirement 
benefits as a civilian in the military he had to be in the 
Reserve, and he had to go at least once a month and the 
activities involved caused him to be agitated and to bring 
back and trigger many memories.  On examination, the veteran 
was alert, oriented, well groomed, and with a puzzled and 
worried mood.  His affect was anxious.  His speech was quick 
in rate and normal in tone.  His facial expression was tense 
with good eye contact.  His thought processes were goal 
directed and relevant and his thought content was devoid of 
any current auditory or visual hallucinations.  He reported 
that when he would get angry he would see red and sometimes 
he heard screams and ringing in his ears at night.  He denied 
present suicidal or homicidal ideation or intent.  He 
reported that he felt others wanted to harm him and while he 
trusted his family and church members, it was hard for him to 
trust others.  His memory was good for remote and recent 
events.  He was able to recall four objects immediately and 
three out of four after five minutes.  He could concentrate 
well enough to spell world backwards and was able to 
interpret a proverb.  He had partial insight into his current 
disability.  He thought that he needed to relax and be where 
it was calm and there was no harassment.  Finding another job 
was discussed as his job was triggering some of his symptoms.  
The diagnostic impression was PTSD.  The GAF was 59.  The 
discussion was that the veteran appeared to be experiencing 
some increase in his PTSD symptoms with agitation, 
nightmares, hostility, and startle response.  His social 
adaptability and interactions with others was moderately to 
considerably impaired given his agitation and irritability.  
His flexibility, reliability, and efficiency in an industrial 
setting was also moderately impaired.  It was more impaired 
given the setting that he was in reminded him of his time in 
combat.  His disability was estimated to be in the definite 
range.  The veteran should consider a job change if this was 
possible.

VA hospital records show the veteran was hospitalized from 
May 7, 2001 to June 14, 2001 with a diagnosis of PTSD in 
relapse.  At discharge he was considered unemployable due to 
chronic severe PTSD and persistent symptoms of severe PTSD.  
As noted above, a 100 percent rating was assigned for the 
hospitalization, and then continued under the schedule from 
May 7, 2001.

The record supports a rating of 50 percent, but no more, 
prior to May 7, 2001.  The evidence shows that the veteran 
demonstrates occupational and social impairment with reduced 
reliability and productivity showing difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's GAF scores range between 49 and 
59 on VA treatment records and examinations prior to May 7, 
2001.  The veteran has been considered to have moderate to 
severe symptomatology, including considerable to severe 
industrial impairment.  The criteria to determine the correct 
GAF score are found in the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A 
GAF score between 51 and 60 contemplates moderate symptoms or 
moderate difficulty in social, occupation, or school 
functioning.  A GAF score between 41 and 50 contemplates 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  This continues to 
demonstrate symptomatology of occupational and social 
impairment with difficulty in establishing and maintaining 
effective work and social relationships.

There is no showing of occupational and social impairment 
with deficiencies in most areas due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships, as such symptomatology is not demonstrated on 
objective examination.  The veteran is neat in appearance, is 
logical and coherent, and there is no current suicidal or 
homicidal ideation.  While the veteran has difficulty in 
adapting to stressful circumstances, this is taken into 
account in the 50 percent evaluation.  As to employability, 
the veteran was employed and considered employable prior to 
May 7, 2001, and a 50 percent adequately addresses the 
veteran's symptomatology for PTSD, prior to May 7, 2001.  

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 50 percent, but no higher, is 
warranted prior to May 7, 2001.  The evidence does not 
support a rating in excess of 50 percent during any distinct 
period of time prior to May 7, 2001.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to a rating of 50 percent, but no more, for PTSD 
prior to May 7, 2001, is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



